Citation Nr: 0114921	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  99-17 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture of the dorsal vertebra, with scoliosis, currently 
rated 20 percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for hemorrhagic fever and if so, whether service 
connection may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had active duty from April 1951 to March 1954, 
and from November 1954 to September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, denying an increased rating for residuals 
of the fracture of dorsal vertebra with scoliosis, and 
denying the veteran's attempt to reopen the previously denied 
claim of entitlement to service connection for hemorrhagic 
fever.  Appeals of denials of entitlement to increased 
ratings for frostbite of the feet were also perfected, but in 
March 2000 the veteran submitted a VA Form 21-4138, Statement 
in Support of Claim, dated in March 2000, in which he stated 
his satisfaction with the ratings assigned for frostbite, and 
thereby withdrew his appeal as to those two claims.  


REMAND

In August 2000 the veteran, who has been found permanently 
and totally disabled for pension purposes since January 1976, 
filed a claim in which he sought service connection for PTSD.  
That claim was denied in October 2000, and in written 
argument submitted directly to the Board, dated in April 
2001, the veteran's representative expressed disagreement 
with that decision.  In light of the fact that the RO has not 
yet seen that Notice of Disagreement, the veteran has not 
been furnished with a Statement of the Case addressing that 
claim, but should be.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board also notes that the veteran asserts he has 
not been afforded consideration of the protections of 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), with regard to 
his claim that hemorrhagic fever was incurred while in 
combat; it does not appear VA has addressed the veteran's 
contention that the law and regulation require that his 
assertion must be accepted as sufficient proof of service 
connection.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain copies of all 
treatment records, since such records 
were last obtained, reflecting care 
administered for the veteran's residuals 
of fracture of the dorsal vertebra with 
scoliosis, residuals of hemorrhagic 
fever, and PTSD, including but not 
limited to the results of the referral to 
geriatric psychiatry made by a VA staff 
psychologist on August 8, 2000 and 
testing performed at the Tampa VA Medical 
Center in May and July 1999, as 
referenced on page 2 of the statement 
attached to an August 1999 VA Form 9.  
Also see tests shown as part of "plan" 
in May 20, 1999 VA treatment record.  

2.  The veteran should be afforded the 
opportunity for a VA orthopedic 
examination to assess the symptoms and 
manifestations of disability attributed 
to his service-connected residuals of 
fracture of the dorsal vertebra with 
scoliosis.  The claims folder should be 
made available to the examiner for review 
before the examination and the 
examination report should reflect that 
such review was accomplished.  All 
necessary testing should be accomplished, 
and all findings must be reported in 
detail.  The examiner should identify all 
symptoms that are related to the 
veteran's service-connected residuals of 
fracture of the dorsal vertebra with 
scoliosis, including setting forth in 
degrees of excursion any limitation of 
motion of the affected joint.  The 
examiner is also requested to:  (1) 
Express an opinion as to whether pain 
that is related to the veteran's 
service-connected residuals of fracture 
of the dorsal vertebra with scoliosis 
could significantly limit the functional 
ability of the affected joint during 
flare-ups, or when the joint is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of the service-connected 
residuals of fracture of the dorsal 
vertebra with scoliosis, the dorsal spine 
exhibits weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.  The examiner is 
requested to indicate if there is loss of 
range of motion that results in ankylosis 
of the dorsal spine and, if so, whether 
the ankylosis is favorable or 
unfavorable.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

3.  The veteran should be afforded the 
opportunity for a VA examination by the 
appropriate specialist to assess whether 
the veteran has residuals of the 
hemorrhagic fever referred to in the 
veteran's service medical records that 
was reportedly treated in Korea in 
service in 1952.  If the examiner 
concludes that the veteran has residuals 
of hemorrhagic fever, the symptoms and 
manifestations of disability attributed 
to them should be identified.  The 
examiner should address the veteran's 
assertion that he has liver spots and 
kidney problems that are due to his 
inservice hemorrhagic fever.  The claims 
folder should be made available to the 
examiner for review before the 
examination and the examination report 
should reflect that such review was 
accomplished.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  Following consideration of the PTSD 
claim in light of the VCAA, and following 
completion of any additional action deemed 
necessary by the RO in that regard, the 
veteran should be furnished a Statement of 
the Case addressing his PTSD claim, and 
notified of the necessity of filing an 
adequate and timely substantive appeal 
regarding that particular claim if he 
seeks Board consideration of that claim.  
All appellate procedures should then be 
followed.

6.  The RO should readjudicate the claims 
of entitlement to an increased rating for 
residuals of a fracture of the dorsal 
vertebra with scoliosis and whether new 
and material evidence has been submitted 
regarding his attempt to reopen the 
hemorrhagic fever claim.  If the benefits 
sought on appeal remain denied the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, including 
but not limited to 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





